Citation Nr: 1750401	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-00 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for carcinoma of the tongue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from July 1967 to September 1978.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2010 rating decision in which the Department of Veteran Affairs (VA) Phoenix, Arizona, Regional Office (RO) denied entitlement to service connection for carcinoma of the tongue.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to herbicides such as Agent Orange; resolving all reasonable doubt in the Veteran's favor, the medical evidence of record provides a nexus for the Veteran's presumed exposure and his current disability.


CONCLUSION OF LAW

The criteria for service connection for carcinoma of the tongue have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

If the Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases which are listed at 38 C.F.R. § 3.309(e) (2017), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Because the Veteran served in the Republic of Vietnam during the appropriate time frame, he is presumed to have been exposed to Agent Orange during his service.  The Board notes that carcinoma of the tongue is not one of the listed diseases for such presumption under § 3.309(e).  However, the lack of a presumption does not mean that the disability, in this case carcinoma of the tongue, cannot be granted on a direct causation basis, to include if it were shown that the Veteran in this case has cancer of the tongue due to exposure to Agent Orange.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has carcinoma of the tongue based on his military service.  Specifically, the Veteran asserts that his carcinoma of the tongue is a result of Agent Orange exposure.

Turning to the record of evidence, in a December 2005 private medical record, an examiner stated that he performed surgery on the Veteran for T3 invasive squamous cell carcinoma of the right base of tongue in January 2005.  The record indicates that Veteran has received ongoing treatment for residuals of the carcinoma.  The Board finds that the Veteran does have a current diagnosis.  Therefore, the first element of service connection has been met.

Turning to the second element, the Board finds that the Veteran was exposed to herbicides.  The Veteran's service records corroborate his time in Vietnam.  Because the Veteran served in Vietnam during the appropriate timeframe, he is presumed to have been exposed to herbicides as a result of his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014).  Thus, the element of an in-service incident has been met.

Turning to the final element, the record must establish a nexus between the Veteran's exposure to herbicides and his current disability.  In a September 2010 Notice of Disagreement, the Veteran stated that the initial diagnosis of squamous cell carcinoma could only have been related to his Vietnam military service.  The Veteran explained that neither of his parents had any symptoms of this cancer, he never lived near any high tension power lines, he has never smoked, he has always been involved in sports, and does not drink alcohol and eats only healthy foods.

In a November 2014 private medical opinion, the Veteran's treating surgeon stated that in review of his medical records, it was his opinion that the Veteran's T3 invasive squamous cell carcinoma could have been caused by his exposure to Agent Orange.  The examiner noted that the Veteran asserted that he never smoked or chewed tobacco, does not consume alcoholic drinks, never lived under or near any high voltage electrical power lines or near any nuclear power plant, and is not aware of any exposure to asbestos.

In January 2017, the Veteran submitted general Internet medical treatises listing the risk factors for squamous cell carcinoma.  The Veteran noted that he does not have any other risk factors for his disability.  The Veteran's treatises also related the Veteran's carcinoma of the tongue to similar respiratory cancers.

In an August 2017 hearing, the Veteran reasserted that his tongue cancer was the result of his exposure to Agent Orange during Vietnam.  The Veteran stated that he had no other risk factors for the disease.  

After review of the evidence, the Board finds that a nexus has been established between the Veteran's carcinoma of the tongue and his in-service exposure on a facts-found basis.  Although the record does not indicate that the Veteran has the medical expertise to give a nexus opinion, the medical opinion of record bolsters the Veteran's contention.  Additionally, there is no competent contrary medical opinion of record.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for carcinoma of the tongue, as due to herbicide exposure, have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for carcinoma of the tongue is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


